Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the radial inner section forms the radial inner centering surface of the rotor can" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent upon Claim 1. Both claims fail to recite “a radial inner centering surface”. Therefore, Claim 8 is indefinite due to a lack of antecedent basis. (Examiner’s note: Examiner is interpreting Claim 8 to be dependent upon Claim 5, which recites a radial inner centering surface, for the purposes of examination).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vestergaard Kragelund et al. (US 20180283382).
Regarding Claim 13, Vestergaard Kragelund et al. discloses a method of manufacturing a pump assembly comprising a rotor axle extending along a rotor axis (paragraph 0045; Fig. 3 #41), an impeller fixed to the rotor axle (Fig. 3 #12), a pump housing accommodating the impeller (paragraph 0044; Fig. 4 #11 – pump housing), a drive motor comprising a stator and a rotor, wherein the rotor is fixed to the rotor axle for driving the impeller (paragraph 0038), a rotor can accommodating the rotor, wherein the rotor can comprises a rotor can flange (paragraph 0043; Fig. 4 #57 – rotor can with flange #63), a stator housing accommodating the stator (paragraph 0038), a first radial bearing ring in sliding contact with the rotor axle (paragraph 0041; Fig. 3 #47) and a bearing retainer engaging the first radial bearing ring (paragraph 0041; Fig. 4 #41 – bearing carrier as retainer), the method comprising the steps of: coupling a neck ring to the pump housing (paragraph 0040; Fig. 4 #29 – deflector plate as neck ring); defining a first radial inner reference surface by machining the pump housing (paragraphs 0044,0050; Fig. 4 #69 – peripheral wall forms first radial inner reference surface); and defining a radial outer surface or a radial inner surface by machining a circumferential wall section of the neck ring so that the radial outer surface or the radial inner surface is coaxial with the first radial inner reference surface (paragraph 0040; Fig. 4 #29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vestergaard Kragelund et al.
Regarding Claim 14, Vestergaard Kragelund et al. teaches all the limitations of Claim 13 above.
However, Vestergaard Kragelund et al. fails to explicitly teach wherein the steps of defining the first radial inner reference surface and defining the radial outer surface or the radial inner surface are performed after the step of coupling the neck ring to the pump housing.
.
Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vestergaard Kragelund et al. in view of Lagas (US 20170191480).
Regarding Claim 1, Vestergaard Kragelund et al. teaches a pump assembly comprising: a rotor axle extending along a rotor axis (paragraph 0045; Fig. 3 #41); an impeller fixed to the rotor axle (Fig. 3 #12); a pump housing accommodating the impeller, wherein the pump housing defines a first radial inner reference surface (paragraph 0044; Fig. 4 #11 – pump housing with peripheral wall #69 forming first radial inner reference surface); a drive motor comprising a stator and a rotor, wherein the rotor is fixed to the rotor axle for driving the impeller (paragraph 0038); a rotor can accommodating the rotor, wherein the rotor can comprises a rotor can flange (paragraph 0043; Fig. 4 #57 – rotor can with flange #63); a stator housing accommodating the stator (paragraph 0038); a first radial bearing ring in sliding contact with the rotor axle (paragraph 0041; Fig. 3 #47); a bearing retainer engaging the first radial bearing ring and centering the first radial bearing ring with respect to the first radial inner reference surface of the pump housing (paragraph 0041; Fig. 4 #41 – bearing carrier as retainer); and a neck ring coupled to the pump housing (paragraph 0040; Fig. 4 #29 – deflector plate as neck ring), wherein: the impeller is located axially between the bearing retainer and the neck ring (Fig. 4); the neck ring comprises a circumferential wall section (Fig. 4 #29); the circumferential wall section at least partially extends into the impeller or the impeller at least partially extends into the circumferential wall section (Fig. 3 – wall extends partially into impeller); the circumferential wall section of the neck ring comprises a cylindrical radial outer surface and a cylindrical radial inner surface (Fig. 4 #29).
However, Vestergaard Kragelund et al. fails to teach the radial outer surface is eccentric with respect to the radial inner surface.
Lagas teaches a centrifugal pump with a neck ring in the form of a wear ring for sealing pump stages along the shaft, where there is a radial gap between the ring and the impeller (paragraphs 0060-0062; Fig. 3 #7 – wear ring). The wear ring is formed eccentrically to reduce clearance between the ring and adjacent components to increase efficiency, as well as prevent contact between the ring and adjacent components due to deflection of the shaft (paragraphs 0078, 0089). Vestergaard Kragelund et al. and Lagas are analogous prior art as they both relate to centrifugal pumps. Therefore, it would have been obvious to a person of ordinary skill in the art to form the circumferential wall section of the neck ring of Vestergaard Kragelund et al. with the eccentric radial inner and outer surfaces, in order to prevent contact due to 
Regarding Claim 2, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above. Vestergaard Kragelund et al. further teaches wherein: the impeller comprises a radial surface; the radial outer surface or the radial inner surface of the circumferential wall section has a radial distance to the radial surface of the impeller defining a gap (paragraph 0040).
Regarding Claim 3, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above. Vestergaard Kragelund et al. further teaches wherein the radial outer surface or the radial inner surface of the circumferential wall section of the neck ring is coaxial with the first radial inner reference surface and the rotor axis (paragraph 0040; Fig. 4).
Regarding Claim 5, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above. Vestergaard Kragelund et al. further teaches wherein: the rotor can flange has a radial distance to the pump housing (paragraph 0050,0051; Fig. 6 #63 – rotor can flange); and the rotor can comprises a radial inner centering surface (Fig. 3), centered by radially abutting against a radial outer centering surface of the bearing retainer (paragraphs 0049-0051; Fig. 3).
Regarding Claim 6, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 5 above. 
However, Vestergaard Kragelund et al. as modified by Lagas fails to explicitly teach wherein: the radial inner centering surface of the rotor can has at least three radial projections; or the radial outer centering surface of the bearing retainer has at least three radial projections; or the radial inner centering surface of the rotor can has and the radial outer centering surface of the bearing retainer have at least three radial projections.
Vestergaard Kragelund et al. does teach that the lateral faces of both the rotor can flange and the bearing retainer flange include at least three radial projections in order to help center the rotor can and the bearing retainer, respectively (paragraph 0052). It would have been obvious to a person of ordinary skill in the art that at least one of the radial outer centering surface of the bearing retainer or the radial inner centering surface of the rotor can could alternatively include at least three radial projections, in order to center the rotor can and bearing retainer with respect to each other (Vestergaard Kragelund et al. paragraph 0052).
Regarding Claim 7, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 5 above. Vestergaard Kragelund et al. further teaches wherein the bearing retainer comprises a radial outer bearing retainer surface having at least three radial projections radially abutting against the first radial inner reference surface of the pump housing and centering the bearing retainer with respect to the first radial inner reference surface of the pump housing (paragraph 0052; Figs. 7-9 #91 – radial projections).
Regarding Claim 9, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above. Vestergaard Kragelund et al. further teaches wherein the rotor can flange comprises an annular stop surface facing away from the impeller (Fig. 6 – axially upper surface of flange #63 as stop surface).
further comprising a locking ring being secured in a circumferential groove of the pump housing, wherein the annular stop surface axially abuts against the locking ring (paragraph 0045; Fig. 6 #73 – conical annular surface of securing member as locking ring is in groove formed by #37 of pump housing).
Regarding Claim 11, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above. Vestergaard Kragelund et al. further teaches wherein: the rotor can flange comprises an annular contact surface facing towards the impeller (Fig. 6 – axially lower surface of flange #63 as annular contact surface; the bearing retainer comprises an annular biasing surface facing away from the impeller (Fig. 6 – axially upper surface of bearing carrier flange #43 as biasing surface); the bearing retainer is resiliently preloaded for biasing the annular biasing surface of the bearing retainer against the annular contact surface of the rotor can flange (paragraphs 43,49,50).
Regarding Claim 12, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 11 above. 
However, Vestergaard Kragelund et al. as modified by Lagas fails to explicitly teach wherein: the annular contact surface of the rotor can flange has at least three axial projections; or the annular biasing surface of the bearing retainer has at least three axial projections; or the annular contact surface of the rotor can flange and the annular biasing surface of the bearing retainer have at least three axial projections.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vestergaard Kragelund et al. in view of Lagas as applied to claim 1 above, and further in view of Rajnkhold Kenig et al. (SU1830107).
Regarding Claim 4, Vestergaard Kragelund et al. as modified by Lagas teaches all the limitations of Claim 1 above.
However, Vestergaard Kragelund et al. as modified by Lagas fails to teach wherein the radial outer surface or the radial inner surface of the circumferential wall section of the neck ring is a machined surface with a milling edge extending along at least a portion of the circumference of the circumferential wall section of the neck ring.
Rajnkhold Kenig et al. teaches a neck ring in the form of a seat ring for an engine, where the radial inner surface of the ring wall is chamfered with a milling edge in order to better align and fit the ring with smaller tolerances within a bore (paragraphs 0022,0023,0028). Vestergaard Kragelund et al. and Rajnkhold Kenig et al. are analogous prior art as they both relate to neck rings. Therefore, it would have been obvious to a person of ordinary skill in the art to have formed the radial outer surface of .
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable for disclosing a method of manufacturing a pump assembly comprising a rotor axle extending along a rotor axis, an impeller fixed to the rotor axle, a pump housing accommodating the impeller, a drive motor comprising a stator and a rotor, wherein the rotor is fixed to the rotor axle for driving the impeller, a rotor can accommodating the rotor, wherein the rotor can comprises a rotor can flange, a stator housing accommodating the stator, a first radial bearing ring in sliding contact with the rotor axle and a bearing retainer engaging the first radial bearing ring, the method comprising the steps of: coupling a neck ring to the pump housing; defining a first radial inner reference surface by machining the pump housing; and defining a radial outer surface or a radial inner surface by machining a circumferential wall section of the neck ring so that the radial outer surface or the radial inner surface is coaxial with the first radial inner reference surface, wherein the steps of defining the first radial inner reference surface and defining the radial outer surface or the radial inner surface are performed with the same machining tool, wherein the fastening of the pump housing in the machining tool is maintained between these two defining steps.

Claim 16 would be allowable for similar reasons as Claim 15 above.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable for disclosing a pump assembly comprising: a rotor axle extending along a rotor axis; an impeller fixed to the rotor axle; a pump housing accommodating the impeller, wherein the pump housing defines a first radial inner reference surface; a drive motor comprising a stator and a rotor, wherein the rotor is fixed to the rotor axle for driving the impeller; a rotor can accommodating the rotor, wherein the rotor can comprises a rotor can flange; a stator housing accommodating the stator; a first radial bearing ring in sliding contact with the rotor axle; a bearing retainer engaging the first radial bearing ring and centering the first radial bearing ring with respect to the first radial inner reference surface of the pump housing; and a neck ring coupled to the pump housing, wherein: the impeller is located axially between the bearing retainer and the neck ring; the neck ring comprises a circumferential wall section; the circumferential wall section at least partially extends into the impeller or the impeller at least partially extends into the circumferential wall section; the circumferential wall section of the neck ring comprises a cylindrical radial outer surface 
While known prior art discloses similar pump assemblies, none of the known prior art, alone or in combination, teaches that the rotor can flange forms a circumferential U-shaped groove with radial inner and outer sections, the inner section being the radial inner centering surface of the rotor can. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burgess et al. (20110142599), Brown et al. (6234748), and Li et al. (20170292521) each disclose a pump assembly with a neck ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799